Peelle, J.,
delivered the opinion of the court:
The claimant herein, a corporation, by its action in effect seeks to avoid the binding force of the several executed contracts entered into between the various quartermasters of the United States and the Missouri Pacific Railroad Company and the Chicago, St. Paul, Minneapolis and Omaha Railway Company for the transportation of troops of the United States over their respective roads and the several lines connecting therewith, including the line of the claimant com*235pany, from various points west and northwest to points in Alabama and Florida, and to recover, in addition to whatever sum may have been paid to or may be due the claimant from such contracting roads, the further sum of morei than $3,000.
The findings disclose that by the several contracts so entered into the contracting roads agreed, on behalf of themselves and the several roads connecting with their respective lines, to transport troops of the United States over their own and connecting lines at a certain rate, which rate was less than the regular tariff rates with proper land-grant deductions ; and in accordance with the contracts so entered into the troops were transported over said roads, including the claimant’s, and the contract price agreed upon was paid by the United States to the contracting roads; but under what terms the troops were transported by the claimant company does not appear, nor is it material in this case, since the rate agreed upon was less than regular tariff rates with proper land-grant deductions, and no privity is shown to exist between the claimant and the United States. The petition is dismissed.